DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 05/11/2020. Claims 1-11 are pending in the case. Claims 1, 8, and 15 are independent claims.

Specification
The disclosure is objected to because of the following informalities:
On pages 5 and 7 of the filed Application, figure 3 numerals “220, 221,…, N” refer to “training logic units.” Moreover, on pages 4, 5, and 7 of the filed Application, figure 3 numerals “210, 211,…, M” refer to “inference logic units.” However, the last line of page 4 of the filed Application recites “training logic units 220, 211, ... , M” (emphasis added), such that it is unclear whether figure 3 numeral 211 refers to inference logic units or training logic units.
The use of the term “Baidu” and “XPU” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method for testing a depth learning chip, comprising: testing a plurality of logic units in the depth learning chip…; obtaining one or more error units that do not pass the testing from the plurality of logic units; and in response to a ratio of a number of the one or more error units to a total number of the plurality of logic units being lower than or equal to a predetermined ratio, determining the depth learning chip as a qualified chip.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the plurality of logic units being configured to perform at least one of an inference operation and a training operation for depth learning. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the plurality of logic units being configured to perform at least one of an inference operation and a training operation for depth learning. The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): determining the depth learning chip as the qualified chip comprises: recording information of the one or more error units in a storage unit of the depth learning chip, such that the one or more error units are disabled when the depth learning chip is configured to perform the reference operation.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the plurality of logic units comprises a plurality of inference logic units for performing the reference operation.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): determining the depth learning chip as the qualified chip comprises: recording information of the one or more error units in a storage unit of the depth learning chip, such that the one or more error units are disabled when the depth learning chip is configured to perform the reference operation. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the plurality of logic units comprises a plurality of inference logic units for performing the reference operation.

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): determining the depth learning chip as the qualified chip comprises: recording information of the one or more error units in a storage unit of the depth learning chip, such that the one or more error units are disabled when the depth learning chip is configured to perform the training operation.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the plurality of logic units comprises a plurality of training logic units for performing the training operation.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): determining the depth learning chip as the qualified chip comprises: recording information of the one or more error units in a storage unit of the depth learning chip, such that the one or more error units are disabled when the depth learning chip is configured to perform the training operation. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the plurality of logic units comprises a plurality of training logic units for performing the training operation.

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): in response to that there is the one or more error units in the plurality of inference logic units, setting the depth learning chip to merely perform the training operation for the depth learning; or in response to that there is the one or more error units in the plurality of training logic units, setting the depth learning chip to merely perform the reference operation for the depth learning
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the plurality of logic units comprises a plurality of inference logic units for performing the reference operation, and a plurality of training logic units for performing the training operation.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): in response to that there is the one or more error units in the plurality of inference logic units, setting the depth learning chip to merely perform the training operation for the depth learning; or in response to that there is the one or more error units in the plurality of training logic units, setting the depth learning chip to merely perform the reference operation for the depth learning. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): in response to that there is no error unit in the plurality of training logic units, setting the depth learning chip to perform the at least one of the reference operation and the training operation for the depth learning.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): in response to that there is no error unit in the plurality of training logic units, setting the depth learning chip to perform the at least one of the reference operation and the training operation for the depth learning. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: in response to the ratio of the number of the one or more error units to the total number of the plurality of logic units being greater than the predetermined ratio, determining the depth learning chip as a fault chip.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the storage unit is an on-chip electrically-programmable fuse, and the plurality of inference logic units comprise at least one of: an artificial intelligence co-processing unit SDCDNN and an artificial intelligence processor XPU.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the storage unit is an on-chip electrically-programmable fuse, and the plurality of inference logic units comprise at least one of: an artificial intelligence co-processing unit SDCDNN and an artificial intelligence processor XPU.

The remaining claims 8-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-7 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 5, 7, 9, 11, 12, 14, 16, 18, and 19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 2, 4, 5, 9, 11, 12, 16, 18, and 19 recite the limitation "the reference operation." There is insufficient antecedent basis for this limitation in the claim. Claims 7 and 14 inherit this deficiency.
Additionally, claims 7 and 14 seem to reference a trademark/trade name. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, “XPU” and/or “SDCDNN” seem to be trademarks/trade names. For example, page 7 of the filed application refers to “XPU” as being a product released by Baidu.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over DeHaemer et al. (U.S. Pat. App. Pub. No. 2018/0181474, hereinafter DeHaemer) in view of Lau et al. (U.S. Pat. App. Pub. No. 2019/0392297, hereinafter Lau).

As to independent claim 1, DeHaemer teaches:
A method for testing a… chip, comprising (Title, abstract, and figure 5):
testing a plurality of logic units in the… chip… (Figure 5, begin testing 510 to more cores to test 550. Paragraph 72);
obtaining one or more error units that do not pass the testing from the plurality of logic units (51, individual parts that experience functional or characterization failures in one or more processing cores. The example given is 1 or 2 cores with failures of 24 cores, which corresponds to a ratio of approximately 4% or 8%, respectively); and
in response to a ratio of a number of the one or more error units to a total number of the plurality of logic units being lower than or equal to a predetermined ratio, determining the… chip as a qualified chip (Figure 5, number of fully qualified cores. Paragraph 82, if, at 555, the number of fully qualified cores is greater than or equal to the maximum allowed number of active cores plus the minimum number of functional spares, the method may continue).
DeHaemer does not appear to expressly teach the plurality of logic units being configured to perform at least one of an inference operation and a training operation for depth learning; and depth learning chip.
Lau teaches the plurality of logic units being configured to perform at least one of an inference operation and a training operation for depth learning (Figure 3. Paragraph 47, the DLH (deep learning hardware) device may support both inference and both online and minibatch training); and depth learning chip (Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chip testing of DeHaemer to include the deep learning chip of Lau to accelerate large networks with many layers (see Lau at paragraph 46).

As to dependent claim 2, DeHaemer further teaches determining the… chip as the qualified chip comprises: recording information of the one or more error units in a storage unit of the… chip, such that the one or more error units are disabled when the… chip is configured to perform the… operation (Figure 5, program fuses to disable failed cores).
DeHaemer does not appear to expressly teach the plurality of logic units comprises a plurality of inference logic units for performing the reference operation; depth learning chip; and training operation.
Lau teaches the plurality of logic units comprises a plurality of inference logic units for performing the reference operation; depth learning chip; and training operation (Paragraph 47, the DLH (deep learning hardware) device may support both inference and both online and minibatch training. Figure 3 et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chip testing of DeHaemer to include the deep learning chip of Lau to accelerate large networks with many layers (see Lau at paragraph 46).

As to dependent claim 3, DeHaemer further teaches determining the… chip as the qualified chip comprises: recording information of the one or more error units in a storage unit of the… chip, such that the one or more error units are disabled when the… chip is configured to perform the… operation (Figure 5, program fuses to disable failed cores).
DeHaemer does not appear to expressly teach the plurality of logic units comprises a plurality of training logic units for performing the training operation; depth learning chip; and training operation.
Lau teaches the plurality of logic units comprises a plurality of training logic units for performing the training operation; depth learning chip; and training operation (Paragraph 47, the DLH (deep learning hardware) device may support both inference and both online and minibatch training. Figure 3 et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chip testing of DeHaemer to include the deep learning chip of Lau to accelerate large networks with many layers (see Lau at paragraph 46).

As to dependent claim 6, DeHaemer further teaches in response to the ratio of the number of the one or more error units to the total number of the plurality of logic units being greater than the predetermined ratio, determining the… chip as a fault chip (Figure 5, fail processor 560).
Lau continues to teach depth learning chip (Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chip testing of DeHaemer to include the deep learning chip of Lau to accelerate large networks with many layers (see Lau at paragraph 46).

As to claims 8-10, 13, 15-17, and 20, the claims are rejected for at least the same reasons as claims 1-3 and 6 above.

Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over DeHaemer in view of Lau and Morcel et al. (Morcel, Raghid, Mazen Ezzeddine, and Haitham Akkary. "Fpga-based accelerator for deep convolutional neural networks for the spark environment." In 2016 IEEE International Conference on Smart Cloud (SmartCloud), pp. 126-133. IEEE, 2016., hereinafter Morcel).

As to dependent claim 7, the rejection of claim 1 is incorporated.
DeHaemer teaches the storage unit is an on-chip electrically-programmable fuse (Figure 5, program fuses to disable failed cores).
DeHaemer does not appear to expressly teach the plurality of inference logic units comprise at least one of: an artificial intelligence co-processing unit SDCDNN and an artificial intelligence processor XPU.
Morcel teaches the plurality of inference logic units comprise at least one of: an artificial intelligence co-processing unit SDCDNN and an artificial intelligence processor XPU (TODO).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chip testing of DeHaemer as modified by Lau to include the accelerator of Morcel to accelerate the training algorithms of deep neural networks (see Morcel at page 127, paragraph 1).

As to claim 14, the claim is rejected for at least the same reasons as claim 7 above.

Subject Matter Allowable over the Prior Art
Claims 4, 5, 11, 12, 18, and 19 are rejected for non-prior art reasons, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of subject matter being allowable over the prior art: DeHaemer teaches that the multicore processor may have 24 processing cores, and 2 processing cores may be disabled (see paragraph 51). However, DeHaemer fails to disclose setting the depth learning chip to merely perform the training operation, or the inference operation as the case may be, based on whether the error units are in the inference logic units, or the training logic units, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123